Citation Nr: 1455336	
Decision Date: 12/16/14    Archive Date: 12/24/14

DOCKET NO.  12-22 642	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for arthritis of the left knee and ankle, to include as secondary to service-connected residuals of fragment wound of the left thigh.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Costello, Associate Counsel


INTRODUCTION

The Veteran had active duty service from June 1966 to April 1969. 

This appeal comes before the Board of Veterans' Appeals (Board) from a September 2011 rating decision of the Department of the Veteran Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

In May 2014, the Veteran testified regarding this matter at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the claims file. 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Veteran claims entitlement to service connection for an arthritis of the left knee and ankle, to include as secondary to service-connected residuals of fragment wound of the left thigh.  The Boards review of the record reveals that further RO action with respect to the claim on appeal is warranted. 

The Veteran claims in his August 2012 substantive appeal that he wounded his left leg in Vietnam.  He is still being treated for service connected problems with his this leg and takes medication daily and is using cream twice a day on the muscles, arthritis and joint pain.  The Veteran's representative asserted in his November 2013 appellate brief that the Veteran is service connected for residuals of shell fragment wound to the left thigh and this injury continues to be a problem and could possibly have developed into degenerative arthritis.  During the May 2014 Board hearing, the Veteran testified that he is currently being seen for a left knee and ankle condition at a VA medical center and his treating physician diagnosed him with arthritis about two years ago and told the Veteran that his knee and ankle conditions are related to his service-connected left thigh injury.  He stated he is seeking treatment continuously and being examined twice a year.  His physician has rendered him a cane and knee brace.  

The first post-service medical record relating to the left leg was a February 2011 VA treatment record, in which the Veteran complained of left leg pain.  August 2010, June 2011, and November 2011 VA treatment records further note the Veteran complained of left leg pain.  

A June 2102 VA treatment record noted X ray of the Veteran's left knee revealed minor degenerative changes predominantly involving the patellofemoral joint.  Subsequent VA treatment records further noted the Veteran had osteoarthritis of the left knee.  

The Veteran submitted a statement from his VA primary care provider in June 2104, in which the provider stated the Veteran had osteoarthritis of the left knee.  He further stated: 

per your request that I establish a nexus between his left knee condition and his service connected disabilities related to his left ankle I will defer to the Orthopedic specialist to make that determination since the Board would view the opinion of a specialist over that of a non-physician provider.

Under these circumstances, it remains unclear if the Veteran has a current disability resulting from an injury incurred in or aggravated by service or secondary to his service connected residuals of a fragment wound of the left thigh.  The claim must be remanded in order to schedule a VA examination to determine whether the current pertinent diagnosis is related to the Veteran's period of active duty or related to his service-connected residuals of a fragment wound of the left thigh.  

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the claim file any additional evidence not already of record that may have since come into existence. 

2. The AOJ should schedule the Veteran for an appropriate VA examination to determine the nature, extent, onset, and etiology of his claimed arthritis of the left knee and ankle.  All indicated studies should be performed.  The claims folder should be provided to the examiner(s) for review of pertinent documents therein in connection with the examination, and the examination report(s) should reflect that such a review was conducted.  

The examiner(s) should state whether it is at least as likely as not (a 50 percent probability or greater) that the left knee and ankle arthritis was:

a) incurred in or as a result of the shell fragment wound in injury sustained active duty service; or

b) proximately caused by, due to, or aggravated by (made chronically worse) service-connected residuals of fragment wound of the left thigh.

A complete rationale for all opinions must be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide complete explanations stating why this is so.  In so doing, the examiner shall explain whether inability to provide a more definitive opinion is the result of a need for additional information, or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question.

3. After completing the above and any other development deemed necessary, readjudicate the appeal.  If any benefit sought remains denied, provide an additional supplemental statement of the case to the Veteran and his representative, and return the appeal to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).






